AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                          FILED

                                        UNITED STATES DISTRICT COURT                                                  c,._t;r.;; ~ ~ ;~:S7ffC:T cOURT
                                                                                                                  sc·J":'"'-'.i:'l', CIS~IFO RNlt',,
                                                                                                                  t•                         DEPUTY
                                              SOUTHER N DISTRICT OF CALIFORN IA
               UNITED STATES OF AMERICA                                     JUDGMENT IN A CRIMINAL CASE
                                   V.                                       (For Offenses Committed On or After November 1, 1987)
        KAROL IVETTE MADRAZO -AGUILAR (2)
                                                                               Case Number:         3:19-CR-03 201-LAB

                                                                            Hollr S Hanover
                                                                            Defendant's Attorney
USM Number                           86834-298
• -
THE DEFENDANT:
lg] pleaded guilty to count(s)            One of the Information

D   was found guilty on count( s)
    after a olea ofnot guiltv.
Accordingly, the defendant is adjudged guilty of such count{s), which involve the following offense(,):

      Title and Section/ Nature of Offense                                                                Count
      8:1324(A)(2)1B)(lii)- Bringing In Aliens Without Presentation                                       1




     The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count( s)

lg]   Count(s)        remaining                                       are         dismissed on the motion of the United States.
lg]    Assessment : $100.00 - waived


lg]    JVTA Assessment*: $5000.00 - waived

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
lg]    No fine                   •    Forfeiture pursuant to order filed                                                  , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 3 0 days of any
change of name, residence, or mailing address until an fines, restitution, costs, and special assessments imposed by
                                                                                                                     this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney
                                                                                                                       of
any material chauge in the defendaut's economic circumstanc es.




                                                                                               0

                                                                            HON. LARRY ALAN BURNS
                                                                            CHIEF UNITED STATES DISTRICT JUDGE
       i

  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

   DEFENDANT:              Karol Ivette Madrazo-Aguilar (2)                    Judgment - Page 2 of2
   CASE NUMBER:            3:19-CR-03201-LAB

                                                      PROBAT ION
The defendant is hereby sentenced to probation for a term of:
five (5) years


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                              3:19-CR-0 3201-LAB
